 Case 2:19-cv-05041-RSWL-PLA Document 136 Filed 08/17/21 Page 1 of 2 Page ID #:3610

                                                                      JS-6 'O'

 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10
11
12 JOSE MADRIGAL,                        )   CV 19-5041-RSWL-PLAx
                                         )
13                   Plaintiff,          )
                                         )   JUDGMENT
14                                       )
          v.                             )
15                                       )
                                         )
16 UNITED STATES,                        )
                                         )
17                                       )
                     Defendant.          )
18                                       )
                                         )
19                                       )
                                         )
20                                       )
21        The Court entered its Findings of Fact and
22 Conclusions of Law [135] on August 13, 2021, pursuant
23 to Federal Rule of Civil Procedure (“Rule”) 52(a)(1).
24 In accordance with this Court’s Findings of Fact and
25 Conclusions of Law, and pursuant to Rule 58, IT IS
26 HEREBY ORDERED, ADJUDGED, and DECREED that judgment is
27 entered in favor of Plaintiff Jose Madrigal and against
28 Defendant United States in the amount of $183,272.02.
                                         1
 Case 2:19-cv-05041-RSWL-PLA Document 136 Filed 08/17/21 Page 2 of 2 Page ID #:3611



 1 The Court also awards Plaintiff Jose Madrigal his costs
 2 as provided by Rule 54(d).
 3        The Clerk shall close this matter.
 4        IT IS SO ORDERED.
 5
 6 DATED: August 17, 2021                     /s/ Ronald S.W. Lew
 7                                           HONORABLE RONALD S.W. LEW
                                             Senior U.S. District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2
